The plaintiff in error, hereinafter called defendant, was convicted in the county court of Ellis county of having the unlawful possession of whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail. *Page 5 
Judgment was rendered March 9, 1928, and the appeal was lodged in this court July 9, 1928. An appeal from a conviction for a misdemeanor must be filed in this court in 60 days. Unless the court makes proper orders of extension, the extreme limit in which an appeal can be filed in this court is 120 days. Section 2808, Comp. St. 1921. More than 120 days had elapsed from the date of the judgment before the appeal was filed in this court. As a consequence this court acquires no jurisdiction.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.